BURNETT, Judge,
dissenting in part.
In Part II of its opinion, the court (a) substitutes its own finding for that of the county commissioners on a factual question relating to medical indigency and (b) holds the county liable for the hospital’s “entire bill” despite the existence of resources to pay part of the cost. I respectfully dissent.
A
As the majority acknowledges, Idaho Code § 67-5215(g) provides that a reviewing court “shall not substitute its judgment for that of the agency as to the weight of the evidence on questions of fact.” In this case, the existence and value of the Pritchetts’ resources were questions of fact. There was little controversy about the value of the Pritchetts’ home, two vehicles and other assets in Idaho. However, the Pritchetts’ interest in a Colorado restaurant presented a difficult valuation problem. The county commissioners apparently could not rest content with testimony by Dan Pritchett that the restaurant had no value. This testimony was not supported by an appraisal of the restaurant property; nor was it accompanied by a detailed statement of profit or loss relating to restaurant operations. By declining to find the Pritchetts medically indigent upon the information provided, but allowing them to make a further showing in the future, the county commissioners in effect determined that the restaurant could not be evaluated as a resource without more definitive information. I would not distrub this determination.
However, the majority opinion overturns the county’s decision and enters its own finding that the restaurant had no value as a resource. The majority explains its action by noting that the commissioners accepted Mr. Pritchett’s testimony on other matters and that his credibility was not impugned. I believe the majority has confused the task of evaluating credibility with the task of weighing the evidence. A witness may be credible yet his testimony may be entitled to little weight if it is vague or general on a subject, such as the value of a partial interest in a going business, where the fact-finder must make a precise analysis. The majority’s view, that when a witness’ testimony has been accepted on one point it must be accepted on all other points unless rebutted, is unduly rigid. It forces the county either to approve an application upon evidence entitled to little weight or to adopt an adversarial posture by gathering rebuttal evidence.
I resist imposing this Hobbesian choice upon Idaho counties. It threatens the counties’ integrity as fact-finders under the Administrative Procedure Act. Moreover, it alters the burden of going forward with evidence — and perhaps the underlying burden of proof — in cases where indigency applications are supported by vague information. I acknowledge, of course, that I.C. § 31-3405 imposes upon the county clerk a duty to “investigate” the grounds of a medical indigency application. But this statute does not make the county an adversary nor does it preclude the county from requiring the applicants themselves to furnish detailed information on matters within their knowledge or control.
The majority suggests that the county in this case did not direct the Pritchetts to supply additional information. I disagree. Such direction is embodied in the county’s *256determination that the Pritchetts had not adequately proven their resources and that “until they do ... we must deny the application.” In any event, the majority, by outright reversing the county’s decision rather than remanding the case, wholly insulates the Pritchetts from the burden of presenting further information about the restaurant. In so doing, I believe the majority usurps the county’s role as finder of the facts and custodian of the indigency fund.
B
I am also troubled by the majority’s declaration that a county is liable for the “entire bill” rather than for the difference between the cost of care and the value of other resources available. What the majority has done is nothing short of converting county assistance from the last resort to the first resort for hospitals whose patients have resources to pay part, but not all, of the costs of medical care.
This enlargement of county responsibility rests primarily upon the majority’s interpretation of an amendment to I.C. § 31-3509 in 1976. During that year the Legislature enacted a comprehensive revision to the medical indigency statutes. It changed § 31-3509 as follows:
31-3509. COLLECTIONS BY HOSPITALS. Hospitals making claims for the hospitalization of medically indigent persons shall make all reasonable efforts to collect -the amount of determine liability for the account so incurred from any available insurance or other sources available for payment of such expenses prior to submitting the bill to the county for payment. In the event any payments are thereafter received for charges which have been paid by a county pursuant to the provisions of chapters 34 and 35, title 31, Idaho Code, said sums shall be paid over to such county.
1976 IDAHO SESS. LAWS ch. 121, § 11, p. 469.
Nothing in the amended statute says that counties must pay the entire bill or that hospitals are absolved of any responsibility to collect from other resources. Rather, in my view, the plain meaning of the amendment is that a hospital need not delay submission of its bill to the county while collection from other resources is being completed. The hospital may submit its bill upon determining the extent to which other resources appear liable for the costs incurred. Collection from these resources often is a time-consuming process. By this amendment, the Legislature has made it feasible for a hospital in a medical indigency ease to submit its bill within the strict time requirements prescribed by I.C. § 31-3504.
Because my colleagues interpret I.C. § 31-3509 differently, it might be suggested that the statute is ambiguous. If so, the underlying legislative intent must be ascertained. I find no evidence that the Legislature intended in 1976 to make counties the primary source of payment for hospital bills incurred by persons who possess some resources but not enough to cover the full cost of care. To the contrary, the “Fiscal Note” attached to the 1976 legislation states that “[t]he purpose of the act is to limit the counties’ liability for indigent medical care____” (Emphasis added.) Moreover, if the Legislature had meant to free hospitals from any responsibility to collect from other resources, it is unlikely that the heading of § 31-3509 would have remained “COLLECTIONS BY HOSPITALS.”
Neither am I persuaded by the majority’s contention that I.C. § 31-3508, which requires a hospital bill to show total charges and amounts collected, abrogates the hospital’s responsibility to collect from other sources. Merely to recite this contention is to recognize its internal contradiction. In addition, the fact that a hospital bill must show amounts actually received when the bill is submitted does not mean that liabilities determined but yet unpaid should be disregarded in computing the county’s obligation.
The majority seems to insist that because a hospital need not fully collect from other resources before billing the county, the *257hospital need not collect from those resources at all or, at the very least, it need not continue to collect from them after the county has been billed. Not only is this position extreme, it is unnecessary to a decision in this case. The district court upheld denial of the Pritchetts’ application upon a theory that the hospital must complete its collection from all other resources — even to the extent of executing upon assets — before it can receive any payment from the county. It would be sufficient on appeal simply to hold that the district court misconstrued I.C. § 31-3509. The statute requires determination of liability from other resources, but not complete collection from those resources, before the hospital can bill the county. We need not take the statute to an opposite extreme and declare, as does the majority, that the hospital may send the county the “entire bill,” less only money actually received to date, leaving the county with the task of obtain-
ing reimbursement from all remaining resources.
I believe that where medical indigency is demonstrated, but there are resources available to pay part of the cost of hospital care, the county’s liability extends only to the shortfall. Compelling the county to pay the entire cost, and then to recover from other resources, shifts from the hospital to the county a large measure of the administrative burden and financial risk of providing health care to the community. This shift carries profound policy implications. It should not be announced peremptorily by a court when it is neither mandated by the plain language of the law nor clearly intended by the Legislature.